       Case: 1:20-cr-00251-SL Doc #: 19 Filed: 10/27/20 1 of 3. PageID #: 116




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )        CASE NO. 1:20-cr-251
                                                   )
                                                   )
                        PLAINTIFF,                 )        JUDGE SARA LIOI
                                                   )
 vs.                                               )
                                                   )        ENDS OF JUSTICE ORDER
                                                   )        PURSUANT TO THE SPEEDY
 DAVID M. SCHADE,                                  )        TRIAL ACT
                                                   )
                                                   )
                        DEFENDANT.                 )

       This matter came before the Court upon the unopposed motion of the defendant, David M.

Schade, to continue all dates and deadlines in this case. (Doc. No. 18.) The motion is granted and

the dates and deadlines in this case are continued pursuant to 18 U.S.C. § 3161(h)(7)(A) and 18

U.S.C. §§ 3161(h)(B)(i) and (iv).

       As grounds for the continuance, and for the reasons set forth in the motion, the Court finds

that the ends of justice served by the continuance outweigh the best interest of the public and the

defendant in a speedy trial, because failure to grant such a continuance would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into account the exercise

of due diligence.

       The Court also finds that the ends of justice are served by the continuance due to the

Coronavirus Disease (COVID-19) global pandemic. The President of the United States of America

has declared a national emergency and the Governor of the State of Ohio has declared a state of

emergency in response to the spread of COVID-19. COVID-19 is a respiratory disease that can

result in serious illness or death. In light of this unprecedented public health emergency, the United
       Case: 1:20-cr-00251-SL Doc #: 19 Filed: 10/27/20 2 of 3. PageID #: 117




States District Court for the Northern District of Ohio issued General Order No. 2020-08-3, which

is incorporated herein, as applicable. In part, the General Order provides, as follows:

               This Court previously issued General Order No. 2020-05, Amended General Order
       No. 2020-05-1, and Amended General Order 2020-05-2 In Re: CORONAVIRUS
       (COVID-19) PUBLIC EMERGENCY. These Orders were in response to the exponential
       spread of COVID-19 and the declaring of a public emergency by the President of the
       United States and the Governor of the State of Ohio.

               The Centers for Disease Control and Prevention and other public health authorities
       have continued to advise the taking of precautions to reduce the possibility of exposure to
       the virus and slow the spread of the disease, including the implementation of multi-phase
       business recovery plans to gradually resume operations. In response, the Court issued
       General Order No. 2020-08, Amended General Order No. 2020-08-1 and Amended
       General Order No. 2020-08-2 In Re: CORONAVIRUS (COVID-19) PHASED-IN
       RECOVERY PLAN.

                                                  ***
                Jury trials during the pandemic present unique challenges. The Court recognizes
       that jury selection in this District involves large jury venire pools. These pools often consist
       of many individuals in the categories identified by the Centers for Disease Control and
       Prevention as being particularly at risk, individuals involved in essential public functions,
       and individuals responsible for children unable to attend school or daycare due to the
       pandemic. Further, it will be a challenge to provide for jury trials while abiding by
       necessary precautions to reduce the possibility of exposure to the disease, not only to jurors
       but to other trial participants as well. Jury trials particularly present a challenge to attorneys
       who must continuously communicate with clients during the course of a trial.

                NOW, THEREFORE, given the present status of the pandemic in the State of
       Ohio, and in order to continue to protect the health and safety of the public, court personnel,
       counsel, litigants, jurors, and all other case participants; in order to implement a multi-
       phase recovery plan to gradually resume court operations; in order to reduce the size of
       public gatherings necessarily attendant to jury selection and reduce unnecessary travel; and
       in order to permit effective trial preparation of counsel, the United States District Court for
       the Northern District of Ohio hereby issues the following Order:

                                                 ***
       CRIMINAL CASES:

                 To accommodate trials and the effect of public health recommendations on the
       trials, the time period of the continuances implemented by the General Order will be
       excluded under Speedy Trial Act, as the Court specifically finds that the ends of justice
       served by ordering the continuances outweigh the interest of the public and any defendant’s
       right to a speedy trial pursuant to 18 U.S.C. Section 3161(h)(7)(A). Accordingly,

               1. Jury trials will convene under the following conditions: 1) The Judge,
                  Assistant U.S. Attorney, defendant, and defendant’s counsel all must consent
                  on the record to the commencement of the jury trial; 2) only one jury trial at a
                  time, civil or criminal, will be conducted in each courthouse, except for the
                                                       2
       Case: 1:20-cr-00251-SL Doc #: 19 Filed: 10/27/20 3 of 3. PageID #: 118




                    Carl B. Stokes U.S. Court House, where no more than two jury trials may be
                    conducted at a time; and 3) each jury trial will be scheduled for no more than
                    five trial days. If a participant does not consent, it must be for a COVID related
                    reason and included in the Court’s “speedy trial” order pursuant to 18 U.S.C.
                    Section 3161(h)(7)(A). If a participant has a non-COVID related reason, an
                    appropriate motion for continuance must be filed with the Court.

                                                ***
Order No. 2020-08-3 (10/5/2020).

        In this case, an appropriate motion has been filed by the defendant. Additionally, given the

related guidance provided to minimize the risk of infection, the Court finds that the ends of justice

served by the continuance outweigh the best interest of the public and the defendant in a speedy

trial for this separate reason.

        By agreement of the parties, this ends of justice order and waiver of rights to a speedy trial

is effective through March 24, 2021, as may be extended by any period of delay as set forth in or

contemplated by 18 U.S.C. § 3161. The time period of the continuance implemented by this order

will be excluded under the Speedy Trial Act.

        By agreement of the parties, the plea deadline is January 8, 2021, the final pretrial hearing

is January 27, 2021 at 1:30 p.m., and the jury trial is February 22, 2021, at 8:00 a.m. on a one-

week, standby basis.

        IT IS SO ORDERED.

 Dated: October 27, 2020
                                                      HONORABLE SARA LIOI
                                                      UNITED STATES DISTRICT JUDGE




                                                      3
